Case 2:20-cv-11888-LJM-DRG ECF No. 36, PageID.1495 Filed 02/09/21 Page 1 of 16




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

 SCOTT BRIDGEWATER, CHRISTOPHER
 WILLIAMS, GWENDOLYN WILLIAMS,                       Case No. 20-11888
 and KENNETH BRIDGEWATER,                            Honorable Laurie J. Michelson
                                                     Magistrate Judge David R. Grand
           Plaintiffs,

 v.

 HILTON HOTELS CORPORATION,
 KELVIN HARRIS, ROBERT HARRIS,
 OCTAVIOUS MILES, THE CITY OF
 DETROIT POLICE DEPARTMENT,
 DAVID KIPFMILLER, THE FARBMAN
 GROUP, DENNIS ARCHER, JR., TOM
 LEWAND, and MODDIE TUREY,

           Defendants.

               OPINION AND ORDER GRANTING MOTIONS TO DISMISS
                            BY CITY OF DETROIT [3]
                   AND KELVIN HARRIS AND TOM LEWAND [14]

       This is Scott Bridgewater’s third federal lawsuit against the City of Detroit claiming a

conspiracy against his family and their business.1 In this latest iteration, Bridgewater now alleges

that he owned the Centre Park Bar in Detroit, Michigan, with his brother Christopher Williams

and their parents Kenneth Scott Bridgewater Sr. and Gwendolyn Williams. (In prior litigation, he

claimed to only be a manager.) Last year, after dispositive motions and a bench trial, Plaintiffs lost

their suit claiming that the City and others conspired to exclude Bridgewater and his brother from




       1
         Bridgewater has served as a plaintiff in all three cases, while his family members have
joined in some but not all. See Bridgewater v. Harris, et al., Case No. 16-14112 (E.D. Mich. Mar.
11, 2020) (filed by Scott Bridgewater, Christopher Williams, Gwendolyn Williams, and Lotus
Industries, LLC, the family business); Bridgewater v. Leland, et al., Case No. 18-12225 (E.D.
Mich. Dec. 7, 2018) (filed by Scott Bridgewater only).
Case 2:20-cv-11888-LJM-DRG ECF No. 36, PageID.1496 Filed 02/09/21 Page 2 of 16




a redevelopment project in downtown Detroit and then sent police to the Bar to harass and arrest

Bridgewater for speaking out about it.

       A few months after losing that suit, Bridgewater and his family filed this new action. They

now allege that the City and others harassed and ultimately arrested Bridgewater because of racial

animus. (See ECF No. 1.) But these allegations could have and should have been raised in the

previous lawsuit. And Plaintiffs’ new claims all depend on showing that Detroit police lacked

probable cause to arrest him. But this Court found at trial that the police had probable cause to

arrest Bridgewater for failure to comply with an officer’s lawful order. As a result, Plaintiffs’ latest

claims against the City of Detroit and its employees are barred by claim preclusion and issue

preclusion. The Court will therefore grant the motion to dismiss filed by the City of Detroit and

the motion to dismiss filed by Fire Chief Kelvin Harris and City employee Tom Lewand.

                                           I. Background

       This is Plaintiffs’ third federal lawsuit alleging that the City of Detroit, its employees, and

others have conspired to violate their state and federal rights. See Bridgewater v. Harris, et al.

(hereinafter “Bridgewater I”) Case No. 16-14112 (E.D. Mich. Mar. 11, 2020) (final judgment after

dispositive motions and a bench trial); Bridgewater v. Leland, et al. (hereinafter “Bridgewater II”)

Case No. 18-12225 (E.D. Mich. Dec. 7, 2018) (voluntarily dismissed). Because this opinion

occasionally requires the Court to cite to the dockets of these prior cases, the Court will designate

those citations by their case number.

       Although courts are typically limited to consideration of the pleadings on a motion to

dismiss, a court may take judicial notice of other court proceedings without converting a motion

to dismiss into one for summary judgment. Buck v. Thomas M. Cooley Law School, 597 F.3d 812,

816 (6th Cir. 2010) (citing Winget v. JP Morgan Chase Bank, N.A., 537 F.3d 565, 576 (6th Cir.



                                                   2
Case 2:20-cv-11888-LJM-DRG ECF No. 36, PageID.1497 Filed 02/09/21 Page 3 of 16




2008)). Accordingly, the Court takes judicial notice of its prior Findings of Fact and Conclusions

of Law in Bridgewater I, No. 16-14112, 2020 WL 813388 (E.D. Mich. Feb. 19, 2020), the Court’s

denial of leave to file a third amended complaint in Bridgewater I, Case No. 16-14112, ECF No.

143, and the Wayne County bindover order that found probable cause for Bridgewater’s arrest.

Bridgewater I, Case No. 16-14112, ECF No. 293-16. The Court does not rely on the substance of

these factual findings for purposes of this order, but offers them to provide full context.

       The full factual history of this dispute is set out in the Court’s Findings of Fact and

Conclusions of Law in Bridgewater I, 2020 WL 813388, at *1–7. The Court will summarize the

relevant background. Plaintiffs Kenneth Scott Bridgewater and his brother Christopher Williams

operated the Centre Park Bar in downtown Detroit. The Bar was owned by the family’s business,

Lotus Industries, LLC. The Bar is located in an area of the City that is part of a redevelopment

project through the Detroit Downtown Development Authority. The two brothers submitted a bid

for this redevelopment project but their bid was rejected because they submitted their proposal

late. Bridgewater and Williams complained in the media that the bid process was a sham and a

conspiracy orchestrated by the City, designed to direct the project to businessman Dennis Archer,

Jr. According to Bridgewater and Williams, the City and a host of co-conspirators retaliated against

them for speaking out about the bid process, beginning with enhanced police presence around the

Bar. Around the same time, the nearby Hilton Garden Inn filed a noise complaint against the Bar

with the City. Between 2014 and 2018, the Michigan Liquor Control Commission fined Centre

Park Bar at least 18 times for violations. Id. at *2. Things escalated from there.

       Bridgewater, Williams, their mother Gwendolyn Williams, and Lotus Industries filed their

first suit against the City in November 2016. Complaint, Bridgewater I, Case No. 16-14112, (Nov.




                                                  3
Case 2:20-cv-11888-LJM-DRG ECF No. 36, PageID.1498 Filed 02/09/21 Page 4 of 16




19, 2016). They alleged that the City and others2 had conspired to prevent them from participating

in the redevelopment project. Among their claims for relief, the Bridgewater I plaintiffs sought

declaratory judgment that the Defendants had retaliated against them for exercising their First

Amendment rights by directing Detroit police officers to harass them and issue frivolous noise

citations. Id. They also sought a declaratory judgment that Mayor Duggan and Police Chief Craig

had denied them equal protection under the Fourteenth Amendment and an injunction to stop the

City from transferring ownership of the redevelopment district to Archer and his company,

Gotham Capital Partners. Id.

       While the suit was pending, police visited the Bar in response to noise complaints and

concerns about overcrowding in violation of fire ordinances. See Bridgewater I, 2020 WL 813388,

at *3. Plaintiffs responded by amending their complaint on May 2, 2017, to add a First Amendment

retaliation claim. Amended Complaint, Bridgewater I, Case No. 16-14112, ECF No. 31,

PageID.367. A few months later, on July 23, 2017, Bridgewater was cited by Fire Chief Harris for

fire code violations and placed under arrest by Police Sergeant Harris for felony resisting and

obstructing, although a supervisor later reduced the charge to interfering with a city employee in

the performance of one’s duties, a misdemeanor. Bridgewater I, 2020 WL 813388, at *4.

       Plaintiffs filed a second amended complaint on September 29, 2017, adding Police

Sergeant Harris and Fire Chief Harris as Defendants and alleging that they too were involved in




       2
        The complaint named the following defendants: Michael Duggan, in his official capacity
as Mayor of the City of Detroit, the Detroit Economic Growth Corporation, the City of Detroit
Downtown Development Corporation, the City of Detroit Downtown Development Authority,
Marshall Bullock, in his official capacity as appointee of Mayor Duggan, Detroit Police Chief
James Craig, in his official capacity, Dennis Archer, Jr., and Gotham Capital Partners, LLC.
Bridgewater I, Case No. 16-14112, ECF No. 1.
                                                4
Case 2:20-cv-11888-LJM-DRG ECF No. 36, PageID.1499 Filed 02/09/21 Page 5 of 16




the retaliatory scheme. Second Amended Complaint, Bridgewater I, Case No. 16-14112, ECF No.

66, PageID.1927.

       The parties and issues narrowed over the course of the litigation. The Court granted the

Detroit Economic Growth Corporation’s motion to dismiss. Bridgewater I, No. 16-14112, 2019

WL 2410719 (E.D. Mich. June 7, 2019) (order granting DEGC’s motion to dismiss). Lotus

Industries filed for bankruptcy, settled with all the defendants, and agreed to dismiss all of its

claims. Bridgewater I, No. 16-14112, 2019 WL 3289845, at *1 (E.D. Mich. July 22, 2019). The

only claim that survived summary judgment was Bridgewater’s allegation of First Amendment

retaliation against Sergeant Harris and Fire Chief Harris. Bridgewater I, No. 16-14112, 2019 WL

3289845 (E.D. Mich. July 22, 2019) (order denying in part and granting in part motion for

summary judgment).

       The Court held a three-day bench trial in November 2019 and found that Defendants

Sergeant Harris and Fire Chief Harris were not liable for First Amendment retaliation against

Bridgewater. See 2020 WL 813388, at *11. The Court found that the trial record established

probable cause for the arrest, defeating the First Amendment claim. Id. at *7–8. The Court further

found that that Bridgewater failed to prove that he was arrested because he filed the lawsuit, id. at

*10–11, meaning that there was no causal connection between any protected activity and any

retaliatory action. The Court entered final judgment in favor of the Defendants in March 2020.

Bridgewater I, Case No. 16-14112, ECF No. 290, PageID.9138. Plaintiffs did not appeal.

       Just four months later, in July 2020, Plaintiffs came back to court. Plaintiffs filed this new

lawsuit, naming some of the same defendants and adding some new ones. (See ECF No. 1.)

Plaintiffs yet again name Police Sergeant Robert Harris, Fire Chief Kelvin Harris, and Dennis

Archer, Jr. as defendants. (Id. at PageID.6–8.) And Plaintiffs add the following new defendants:



                                                 5
Case 2:20-cv-11888-LJM-DRG ECF No. 36, PageID.1500 Filed 02/09/21 Page 6 of 16




the City of Detroit Police Department, Detroit Police Sergeant Octavious Miles, Hilton Hotels

Corporation, David Kipfmiller (the general manager of the Hilton Garden Inn down the street from

the Bar), the Farbman Group (a real estate investment company), Tom Lewand (a mayoral

appointee to the Detroit Development Authority), and Moddie Turrey (a Detroit Development

Authority employee). (Id. at PageID.7–9.) All current and former employees of the Detroit Police

Department—Sergeant Harris, Fire Chief Harris, and Sergeant Miles—are sued in both their

individual and official capacities. (ECF No. 1, PageID.4.)

       The new suit asserts a number of claims. Against the Detroit Police Department, Fire Chief

Harris, Sergeant Harris, and Sergeant Miles, Plaintiffs assert the following: federal claims for false

arrest, false imprisonment, and unlawful search and seizure under the Fourth and Fourteenth

Amendment (ECF No. 1, PageID.14), a state claim for false arrest (id. at PageID.33), and a state

claim for assault and battery (id. at PageID.40). (Plaintiffs allege that because the arrest was

unlawful, the officers’ physical contact with Bridgewater constituted assault and battery. (Id. at

PageID.41.)) Against the Detroit Police Department, Fire Chief Harris, Sergeant Harris, Sergeant

Miles, Hilton Hotels Corporation, and David Kipfmiller, Plaintiffs assert a federal claim of

malicious prosecution under the Fourth and Fourteenth Amendment and a claim of malicious

prosecution under state law, Michigan Compiled Laws § 600.2907. (Id. at PageID.22, 28.) Against

all Defendants, Plaintiffs assert state law claims of concert of action and civil conspiracy. (Id. at

PageID.42, 46.)

       While Plaintiffs’ theory in their previous case was that the police presence at the Centre

Park Bar was to retaliate against Plaintiffs for criticizing the redevelopment project bidding

process, the new complaint alleges that “the incident giving rise to the presence of the Detroit

Police Department that night [July 23, 2017, the night that Bridgewater was arrested] was



                                                  6
Case 2:20-cv-11888-LJM-DRG ECF No. 36, PageID.1501 Filed 02/09/21 Page 7 of 16




derivative of racial animus towards the perception of a ‘[B]lack crowd’ frequenting the Plaintiffs’

bar/restaurant,” which was “perpetuated by” the Defendant Hilton Hotels and its manager,

Defendant Kipfmiller. (ECF No. 1, PageID.10–11.) Plaintiffs allege that Hilton Hotels, Kipfmiller,

Archer, the City of Detroit, the Police Department, and Lewand “conspired . . .to racially target

the Plaintiff operators of the Centre Park Bar by inundating them with frivolous noise complaints.”

(Id. at PageID.11.) Bridgewater alleges that Kipfmiller called him, his brother, and his customers

“n*ggers” and promised to do “whatever it takes to get you n*ggers from across the street from

my business.” (Id.) They allege that Kipfmiller never made noise complaints about other nearby

bars that were equally loud. (Id. at PageID.12.) Plaintiffs allege that the misdemeanor charge

against Bridgewater arising from the July 23, 2017, arrest was dismissed with prejudice because

“there lacked any substantive evidence that other than being [B]lack[,] . . . Bridgewater engaged

in no conduct that would have been a violation of any state, city, or municipal law.” (Id. at

PageID.12–13.) But months later, the felony charges were “reauthorized” against Bridgewater and

he was arrested upon landing at Detroit Metropolitan Airport on return from a vacation with his

wife and young children. (Id. at PageID.13.) Ultimately, Bridgewater, Williams, and their parents,

who together owned and operated the Centre Park Bar, were “evicted” from the property, “paving

the way for Defendant Archer to secure the property in a conspiracy with the Defendants City of

Detroit, Lewand, Turrey and Farbman.” (Id.)

                                  II. The Motions to Dismiss

       Most of the defendants have now filed dispositive motions. This order addresses only the

two motions to dismiss filed by the City of Detroit and its employees—one motion addressing

official capacity claims and one motion addressing individual capacity claims for two employees.

(ECF No. 3, 14.)



                                                7
Case 2:20-cv-11888-LJM-DRG ECF No. 36, PageID.1502 Filed 02/09/21 Page 8 of 16




       Some additional procedural background is helpful to follow the two motions. As noted

above, Plaintiffs have filed this suit against the City of Detroit Police Department and five City

employees: Police Sergeant Robert Harris, Fire Chief Kelvin Harris, Police Sergeant Octavious

Miles, Tom Lewand (a mayoral appointee to the Detroit Development Authority), and Moddie

Turrey (a Detroit Development Authority employee). (Id. at PageID.6–9.) Plaintiffs sue Sergeant

Harris, Fire Chief Harris, and Sergeant Miles in both their individual and official capacities. (ECF

No. 1, PageID.3.) Plaintiffs sue Lewand and Turrey in their individual capacities only. (Id. at

PageID.4.) The two motions to dismiss address those two categories of claims.

       First, the City of Detroit moves to dismiss all claims against the Police Department, and all

official capacity claims against Sergeant Harris, Sergeant Miles, Fire Chief Harris, and mayoral-

appointee Lewand3 (the “official capacity motion”). (ECF No. 3.) As the City correctly notes,

Plaintiffs’ official capacity claims are treated as claims against the City itself. See Cady v. Arenac

Cty., 574 F.3d 334, 342 (6th Cir. 2009) (an official capacity claim is treated as a claim against the

municipality in all respects other than name).

       Second, Fire Chief Harris and mayoral-appointee Lewand move to dismiss all claims

against them to the extent they are sued in their individual capacities (the “individual capacity

motion”). (ECF No. 14.) To be clear, Sergeant Harris and Sergeant Miles have not moved to

dismiss the individual capacity claims against them even though the City included them in the

official capacity motion. A review of the record reveals that this may be because Plaintiffs have




       3
         The City’s official capacity motion to dismiss moves to dismiss official capacity claims
against Thomas Lewand (ECF No. 3, PageID. 77), but Plaintiffs’ complaint states that “Defendant,
Thomas Lewand . . . is an individual being sued in his individual capacity” (ECF No. 1, PageID.4).
So the inclusion of Lewand in the official capacity motion may be a clerical error. In any event,
even if Plaintiffs did sue Lewand in his official capacity, the Court’s analysis in this opinion would
remain the same.
                                                  8
Case 2:20-cv-11888-LJM-DRG ECF No. 36, PageID.1503 Filed 02/09/21 Page 9 of 16




failed to serve Sergeant Harris and Sergeant Miles. (Plaintiffs have also failed to serve Dennis

Archer, Jr., and Moddie Turrey.) The Court will address this service issue in a separate order.

       The official capacity motion and the individual capacity motion are identical other than the

filing parties (see ECF No. 3, 14), so the Court will discuss them together and cite only to the filing

at ECF No. 3. For purposes of this order, the Court refers to the defendants who filed the two

motions collectively as “the City Movants.” With that background, the Court proceeds to the merits

of the motions.

       The City Movants argue that Plaintiffs have failed to state a claim under Rule 12(b)(6)

because all claims against them are barred by the related doctrines of res judicata (claim

preclusion) and collateral estoppel (issue preclusion). (ECF No. 3, 14.)4

       While claim preclusion, often called res judicata, forecloses “all that which might have

been litigated previously,” issue preclusion, often called collateral estoppel, “treats as final only

those questions actually and necessarily decided in a prior suit.” Brown v. Felsen, 442 U.S. 127,

139 n.10 (1979). “Under collateral estoppel or issue preclusion, a prior decision on an issue of law

necessary to a judgment, made by a court of competent jurisdiction, is conclusive in subsequent

cases involving any party to the prior litigation, even if the new case is based on a different cause

of action.” Rambacher v. C.I.R., 4 F. App’x 221, 223 (6th Cir. 2001) (citing United States v.

Mendoza, 464 U.S. 154, 158–59 (1984) (emphasis added)).

       “Claim preclusion, like issue preclusion, is an affirmative defense.” Taylor v. Sturgell, 553

U.S. 880, 907 (2008) (citing Fed. Rule Civ. Proc. 8(c)). In deciding a motion to dismiss for failure



       4
          The City Defendants also argue that there are no discernable claims made by
Bridgewater’s brother, mother, or father, because none were arrested or prosecuted and none claim
a denial of their own rights based on Bridgewater’s arrest. (ECF No. 3, PageID.85.) The Court
need not address their (lack of) standing in order to grant the motion to dismiss.


                                                  9
Case 2:20-cv-11888-LJM-DRG ECF No. 36, PageID.1504 Filed 02/09/21 Page 10 of 16




 to state a claim under Rule 12(b)(6), the Court “construes the complaint in the light most favorable

 to the plaintiff, accepts the plaintiff’s factual allegations as true, and determines whether the

 complaint ‘contain[s] sufficient factual matter, accepted as true, to state a claim to relief that is

 plausible on its face.’” Heinrich v. Waiting Angels Adoption Servs., Inc., 668 F.3d 393, 403 (6th

 Cir. 2012) (alteration in original) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).

        As the Court will explain, Plaintiffs’ official capacity claims against all City Movants and

 the individual capacity claims against Fire Chief Harris and mayoral-appointee Lewand are barred

 as under both doctrines: claim preclusion and issue preclusion.

                                        A. Claim Preclusion

        The City Movants argue that all of Plaintiffs’ new claims against them are precluded

 because Plaintiffs should have brought all claims arising from the Bar’s closing and Bridgewater’s

 arrest in the prior action, Bridgewater I, Case No. 16-14112. (ECF No. 3, 14.)

        In response, Plaintiffs appear to misunderstand res judicata, arguing that claim preclusion

 bars only future claims “based on the same cause of action.” (ECF No. 8 (citing White v. Colgan

 Elec. Co., 781 F.2d 1214, 1216 (6th Cir. 1986).) That is not correct. Plaintiffs’ cited authority

 states, contrary to their position: “if the second action is upon the same cause as the former one,

 the judgment on the merits in the first case is an absolute bar to the subsequent action between the

 same parties, not only in respect to every matter which is actually offered, but also as to every

 ground of recovery which might have been presented.” White, 781 F.2d at 1216 (citing Baltimore

 S.S. Co. v. Phillips, 274 U.S. 316 (1927) (emphasis added)). As the Court will explain, Plaintiffs’

 new claims are indeed barred under the doctrine of claim preclusion.

        “A final judgment on the merits of an action precludes the parties or their privies from

 relitigating issues that were or could have been raised in that action.” Allied Erecting &



                                                  10
Case 2:20-cv-11888-LJM-DRG ECF No. 36, PageID.1505 Filed 02/09/21 Page 11 of 16




 Dismantling Co. v. Genesis Equip. & Mfg., Inc., 805 F.3d 701, 708 (6th Cir. 2015) (quoting

 Federated Dep’t Stores, Inc. v. Moitie, 452 U.S. 394, 398 (1981) (emphasis added)). Courts apply

 a four-part test to determine whether a subsequent action is barred by the doctrine of res judicata,

 or to be more precise in this circumstance, claim preclusion. “[R]es judicata has four elements: (1)

 a final decision on the merits by a court of competent jurisdiction; (2) a subsequent action between

 the same parties or their privies; (3) an issue in the subsequent action which was litigated or which

 should have been litigated in the prior action; and (4) an identity of the causes of action.” Allied

 Erecting & Dismantling Co. v. Genesis Equip. & Mfg., Inc., 805 F.3d 701, 708–09 (6th Cir. 2015)

 (quoting Kane v. Magna Mixer Co., 71 F.3d 555, 560 (6th Cir. 1995)).

        This Court agrees that all four elements are satisfied here. First, this Court issued a final

 decision on the merits in Bridgewater I, No. 16-14112. The Court entered final judgment in that

 case after granting summary judgment in part and then after a bench trial on the remaining claims.

 Bridgewater I, No. 16-14112, 2019 WL 3289845 (E.D. Mich. July 22, 2019) (order denying in

 part and granting in part motion for summary judgment); Bridgewater I, No. 16-14112, 2020 WL

 813388 (E.D. Mich. Feb. 19, 2020) (issuing Findings of Fact and Conclusions of Law after three-

 day bench trial that Defendants Sergeant Harris and Fire Chief Harris were not liable for First

 Amendment retaliation against Bridgewater); see also Bridgewater I, No. 16-14112, 2019 WL

 2410719 (E.D. Mich. June 7, 2019) (order granting the DEGC’s motion to dismiss).

        Second, this is a subsequent action “between the same parties or their privies.” Plaintiffs

 have attempted to file a subsequent action with three of the same plaintiffs and two of the same

 defendants: Plaintiffs Kenneth Scott Bridgewater, Christopher Williams, and Gwendolyn

 Williams, and Defendants Sergeant Harris and Fire Chief Harris. Plaintiffs added Plaintiff Kenneth

 Scott Bridgewater, Sr., as well as Defendant Detroit Police Department, Police Sergeant Miles,



                                                  11
Case 2:20-cv-11888-LJM-DRG ECF No. 36, PageID.1506 Filed 02/09/21 Page 12 of 16




 and Detroit mayoral appointee Tom Lewand. Neither party expressly addresses whether the new

 City Movants are “in privity” with the original Defendants, which included the City of Detroit,

 Sergeant Harris, and Fire Marshal Harris. But the Sixth Circuit has previously accepted a city’s

 argument that its police officers are “in privity” with the city for purposes of res judicata where

 the plaintiff opposing dismissal failed to contradict that argument. Scott v. Reif, 659 F. App’x 338,

 343 (6th Cir. 2016). And Plaintiffs do not address privity in their response—they mistakenly argue

 that the addition of several new defendants fully avoids preclusion. (See ECF No. 8.) Given that

 neither party disputes that the new City Movants are in privity with the City of Detroit as its

 employees, and the principle that an official capacity claim is treated as a claim against the

 municipality, see Cady, 574 F.3d at 342, the Court finds that the City Movants here are in privity

 with the City of Detroit named as Defendant in the previous action. So this is an action between

 the same parties.

        Third, because every claim in this new suit arises from Bridgewater’s arrest in July 2017,

 all of those claims could have been and should have been litigated in the prior action. Indeed,

 Plaintiffs amended their complaint in the prior action on September 29, 20217, a few months after

 the arrest, to add new defendants (Sergeant Harris and Fire Marshal Harris) and a new claim (First

 Amendment Retaliation). See Bridgewater I, Case No. 16-14112, ECF No. 66, PageID.1927.

 Plaintiffs chose not to add the City of Detroit Police Department, Miles, or Lewand as defendants

 or any of the new causes of action raised in this new suit at that time. Six months later, Plaintiffs

 did attempt to add some of the new claims to the prior case. Case No. 16-14112, ECF No. 118. But

 this Court denied their motion to file a third amended complaint, finding the proposed claims—




                                                  12
Case 2:20-cv-11888-LJM-DRG ECF No. 36, PageID.1507 Filed 02/09/21 Page 13 of 16




 malicious prosecution and false arrest under the Fourth Amendment—were futile and raised after

 an undue delay. Case No. 16-14112, ECF No. 143, PageID.2648–2651, Ex. 5.5

        Fourth and finally, the “identity of the causes of action” is not “fundamentally distinct.”

 See Kane, 71 F.3d at 56. The new action arises from a common set of facts (namely Bridgewater’s

 2017 arrest), the plaintiffs and the defendants substantially overlap, and no party’s interest or

 ability to bring a legal claim has changed since the time of the prior proceeding.

        The Court concludes that the doctrines of res judicata and claim preclusion bar all of

 Plaintiffs’ official capacity claims against the City Movants and the individual capacity claims

 against Fire Chief Harris and Tom Lewand. Although this is sufficient to grant their motions to

 dismiss, the Court will also address issue preclusion, which offers an independent ground for the

 same conclusion.

                                        B. Issue Preclusion

        Plaintiffs’ new action against the City Movants is also barred by issue preclusion because

 all of Plaintiffs’ new claims require a finding that the officers lacked probable cause to arrest

 Bridgewater, an issue this Court has already considered and rejected in the previous case.

        Under collateral estoppel or issue preclusion, a prior decision on an issue of law necessary

 to a judgment, made by a court of competent jurisdiction, is conclusive in subsequent cases

 involving any party to the prior litigation, even if the new case is based on a different cause of

 action. Rambacher v. C.I.R., 4 F. App’x 221, 223 (6th Cir. 2001) (citing United States v. Mendoza,

 464 U.S. 154, 158–59 (1984)).



        5
          The City Defendants note that in other Circuits, denial of leave to amend constitutes res
 judicata on the merits of the claims in the proposed amended complaint. See, e.g., Prof’l Mgmt.
 Assocs., Inc. v. KPMG LLP, 345 F.3d 1030, 1032–33 (8th Cir. 2003); Huck v. Dawson, 106 F.3d
 45, 49–50 (3d Cir. 1997); Johnson v. SCA Disposal Services, 931 F.2d 970, 974–76 (1st Cir. 1991).
 But it appears the Sixth Circuit has not adopted this rule.
                                                 13
Case 2:20-cv-11888-LJM-DRG ECF No. 36, PageID.1508 Filed 02/09/21 Page 14 of 16




        Here, the Court made a final decision on the merits when it found, after a bench trial, that

 Sergeant Harris and Fire Chief Harris had probable cause to arrest Bridgewater for failure to

 comply with their lawful orders to shut down the Bar for overcrowding. See Bridgewater I, No.

 16-14112, 2020 WL 813388, at *8 (E.D. Mich. Feb. 19, 2020). There were two separate grounds

 to support that conclusion: the “preclusive effect” of the state court’s bindover order, which was

 “equivalent to a finding of probable cause on the felony charge,” see People v. Seewald, 879

 N.W.2d 237, 240 (Mich. 2016); Mich. Comp. Laws § 766.13, and this Court’s own independent

 determination after the bench trial that “the trial record here established probable cause for the

 arrest,” Bridgewater I, No. 16-14112, 2020 WL 813388, at *8 (E.D. Mich. Feb. 19, 2020).

        All of Plaintiffs’ new claims against the various City Movants—federal false arrest, false

 imprisonment, and unlawful search and seizure, a state claim for false arrest, a state claim for

 assault and battery, a federal claim of malicious prosecution, a state claim of malicious

 prosecution, and state law claims of concert of action and civil conspiracy—require a finding that

 officers lacked probable cause to arrest Bridgewater. See King v. Harwood, 852 F.3d 568, 580 (6th

 Cir. 2017) (lack of probable cause is the second element of a federal malicious prosecution claim);

 Atwater v. City of Lago Vista, 532 U.S. 318, 354 (2001) (“If an officer had probable cause to

 believe that an individual has committed even a very minor criminal offense in his presence, he

 may, without violating the Fourth Amendment, arrest the offender.”); Hardesty v. City of Ecorse,

 623 F. Supp. 2d 855, 862 (E.D. Mich. 2009) (to establish federal claims for false arrest, false

 imprisonment, or malicious prosecution, a plaintiff must show the absence of probable cause);

 Walsh v. Taylor, 689 N.W.2d 506, 517 (Mich. Ct. App. 2004) (state law false arrest and malicious

 prosecution claims required lack of probable cause); Williams v. Payne, 73 F. Supp. 2d 785, 791

 (E.D. Mich. 1999) (under Michigan law, use of reasonable force in the course of a lawful arrest



                                                 14
Case 2:20-cv-11888-LJM-DRG ECF No. 36, PageID.1509 Filed 02/09/21 Page 15 of 16




 does not constitute assault) (citation omitted); Urbain v. Beetling, 835 N.W.2d 455, 464 (Mich.

 Ct. App. 2013) (under Michigan law, “[f]or both civil conspiracy and concert of action, the plaintiff

 must establish some underlying tortious conduct”). This Court’s prior finding that the Detroit

 police officers had probable cause to arrest Bridgewater precludes all of these claims.

        Bridgewater cannot relitigate whether officers had probable cause to arrest him by filing a

 new suit and naming new defendants. “Once an issue is raised and decided, it is the entire issue

 that is precluded, not just the particular arguments raised in support of it in the first case.”

 Rambacher, 4 F. App’x at 223 (citing Yamaha Corp. of Am. v. United States, 961 F.2d 245, 254

 (D.C. Cir. 1992)).

        Plaintiffs’ claims are therefore barred by issue preclusion as well.

                         III. Remaining Claims Against City Employees

        The only claims that remain against any of the City employees are the individual capacity

 claims against Police Sergeant Harris, Police Sergeant Miles, and Detroit Development Authority

 employee Turey. Because Harris, Miles, and Turey have not been served and have not filed a

 motion to dismiss, the individual claims against them are not at issue here.

        Although it appears likely that the claims against them are also barred by res judicata, a

 district court may not raise res judicata sua sponte as an affirmative defense for a defendant even

 if “[c]ertain aspects of the present case make it tempting,” except in special circumstances. Neff v.

 Flagstar Bank, FSB, 520 F. App’x 323, 328 (6th Cir. 2013). Because Sergeant Harris, Police

 Sergeant Miles, and Turey have not appeared to raise this defense for their individual capacity

 claims, the Court will not address that question at this time.




                                                  15
Case 2:20-cv-11888-LJM-DRG ECF No. 36, PageID.1510 Filed 02/09/21 Page 16 of 16




                                           IV. Sanctions

        The City Movants request sanctions against Plaintiffs for filing an action barred by res

 judicata and failure to disclose the prior case. While the Court has concerns as to whether this

 litigation was brought against the City Defendants in good faith, it will not sanction the Plaintiffs

 or their new counsel at this time for perhaps misunderstanding the law.

                                           V. Conclusion

        Accordingly, the motion to dismiss all claims against the City Movants in their official

 capacity is GRANTED (ECF No. 3) and the motion to dismiss all individual capacity claims

 against Fire Chief Harris and Tom Lewand is GRANTED (ECF No. 14.)

        In summary:

               The City of Detroit Police Department is DISMISSED WITH PREJUDICE
                from this action.
               All official capacity claims against Police Sergeant Robert Harris, Fire
                Chief Kelvin Harris, and Police Sergeant Octavious Miles, and Tom
                Lewand are DISMISSED WITH PREJUDICE.
               All individual capacity claims against Fire Chief Kelvin Harris and Tom
                Lewand are DISMISSED WITH PREJUDICE.
               Fire Chief Kelvin Harris and Tom Lewand are DISMISSED WITH
                PREJUDICE from this action.
               The only remaining claims against any City employees are the individual
                capacity claims against Police Sergeant Robert Harris, Police Sergeant
                Octavious Miles, and Moddie Turey.
               The Court will enter a separate order addressing Plaintiffs’ failure to serve
                Police Sergeant Robert Harris, Police Sergeant Octavious Miles, Moddie
                Turey, and Dennis Archer, Jr.

        SO ORDERED.

        Dated: February 9, 2021


                                               s/Laurie J. Michelson
                                               LAURIE J. MICHELSON
                                               UNITED STATES DISTRICT JUDGE

                                                  16
